DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 11-4-2020, is acknowledged.  Claims 2, 3, 10-21, 23, 30, and 31 have been amended.  Claims 1, 7-9 have been canceled.  New claims 32-36 have been added.
Claims 2, 3, 10-23, 25, and 30-36 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to claim 2 because of the following: all bacterial names should be in italics for consistency with the specification, is withdrawn in light of the claim amendment.
The objection to claim 3 because of the following: all bacterial names should be in italics for consistency with the specification, is withdrawn in light of the claim amendment.
The objection to claim 8 because of the following: all bacterial names should be in italics for consistency with the specification, is moot in light of the cancelation of the claim.
The objection to claim 14 because of the following: claim contains sequences without the required SEQ ID NO:, is withdrawn in light of the claim amendment.
The objection to claim 15 because of the following: claim contains sequences without the required SEQ ID NO:, is withdrawn in light of the claim amendment.
The objection to claim 23 because of the following: all bacterial names should be in italics for consistency with the specification, is withdrawn in light of the claim amendment.
The rejection of claims 1, 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derived", is moot in light of the cancelation of the claims.
The rejection of claims 2, 3, 10-23, 25, 30, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "derived", is withdrawn in light of the claim amendments.
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "antiviral", is withdrawn in light of the claim amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the source of the cell-free supernatant, is withdrawn in light of the claim amendment.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (U.S. Pub. No. 2011/0262400, 27 October 2011), is moot in light of the cancelation of the claim.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how a supernatant is the dried culture fraction, is withdrawn in light of the claim amendment.
The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what other peptides claim 20 is referring to, is withdrawn in light of the claim amendment.
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what entities the method is reducing antibiotic resistance of, is withdrawn in light of the claim amendment.
The rejection of claim 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "inert", is withdrawn in light of the claim amendment.
The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the object" in line 2, is withdrawn in light of the claim amendment.
The rejection of claims 2, 3, and 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (U.S. Pub. No. 2011/0262400, 27 October 2011), is withdrawn in light of the claim amendments.


New Rejections/Objections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 11 is now the method of claim 21, wherein the peptide is concentrated from a cell-free supernatant of the probiotic bacteria culture medium or fraction thereof.
	However, the claim is unclear because claim 21, from which it depends, does not recite any probiotic bacteria culture medium.
Newly amended claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 12 is now the method of claim 21, wherein the peptide is provided as a dried culture fraction, such as lyophilized or spray-dried.
	However, the claim is unclear because claim 21, from which it depends, does not recite any "culture".
Newly amended claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 13 is now the method of claim 12, wherein the dried culture fraction is a dried cell-free supernatant.
	However, the claim is unclear because claim 21, from which it ultimately depends, does not recite any "culture" or "supernatant".
Newly amended claim 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 16 is now the method of claim 21, comprising administering a composition comprising one or more of the peptides.
	The claim is unclear because claim 21 from which it depends, does not recite "peptides", but "peptide".  Thus, is claim 16 drawn to different peptides or multiple copies of the one peptide of claim 21.
	Claims 17-20 depend from claim 16, but do not clarify the issue.

Newly amended claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 31 is now the object of claim 30, being a stent, catheter, or wound dressing comprising the "peptides", which are released from the object over a period of time.
	The claim is unclear because claim 30 from which it depends, does not recite "peptides", but "peptide".  Thus, is claim 31 drawn to different peptides or multiple copies of the one peptide of claim 30.
New claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	New claim 33 is the object of claim 30, wherein the peptide is concentrated from a cell-free supernatant of the probiotic bacteria culture medium or fraction thereof.
	However, the claim is unclear because claim 30, from which it depends, does not recite any probiotic bacteria culture medium.
New claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	New claim 34 is the object of claim 30, wherein the peptide is provided as a dried culture fraction, such as lyophilized or spray-dried.
	However, the claim is unclear because claim 30, from which it depends, does not recite any "culture".
New claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	New claim 35 is the object of claim 34, wherein the dried culture fraction is a dried cell-free supernatant.
	However, the claim is unclear because claim 30, from which it ultimately depends, does not recite any "culture" or "supernatant".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30, and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffiths et al. (U.S. Pub. No. 2011/0262400 A1, October 27, 2011).
	Newly amended claim 30 is now an object comprising a peptide produced by probiotic bacteria.
	Because of the amendment, the scope of claim 30 is no longer restricted to "inert object", but is open to any object, e.g., a food particle.
	New claim 32 is the object of claim 30, wherein the probiotic bacteria is selected from Lactobacillus, Lactococcus, Streptococcus, Bifidobacterium, Pediococcus, Enterococcus, and combinations thereof.
	New claim 33 is the object of claim 30, wherein the peptide is concentrated from a cell-free supernatant of the probiotic bacteria culture medium or fraction thereof.
	New claim 34 is the object of claim 30, wherein the peptide is provided as a dried culture fraction, such as lyophilized or spray-dried.
	New claim 35 is the object of claim 34, wherein the dried culture fraction is a dried cell-free supernatant.
	New claim 36 is the object of claim 30, the peptide comprising or consisting of a sequence selected from YPVEPF (SEQ ID NO: 1), YPPGGP (SEQ ID NO: 2), YPPG (SEQ ID NO: 3), NQPY (SEQ ID NO: 4), and combinations thereof.

	Griffiths et al. teach a composition comprising isolated secreted peptides whose source is a probiotic bacteria selected from Lactobacillus, Lactococcus, Streptococcus, Bifidobacterium and combinations, and, wherein said secreted peptide comprises YPVEPP, YPPGGP, YPPG, NQPY, and combinations thereof, (abstract; paragraphs 0007, 0011-0030; claims 1, 13, and 18). 
	Griffiths et al. also teach that the composition of claim 1 wherein the Lactobaccilus is selected from Lactoacidophiius (La-5), Lactobacillus fermentum, Lactobacillus rhamnosas, Lactococcus lactis, wherein, the Bifidobacterium is selected from Bifidobacterium iongum, Bifidobacterium bifidum, Bifidobacterium infantis, and Bifidobacterium crudilactis, and combinations thereof (claim 3) wherein the Streptococcus is Streptococcus thermophiles (claim 6).  Thus, Griffiths et al. teach peptides with the requirements of the instant claims as to sequence requirements, and source requirements.
	Griffiths et al also teach an ingestible food product (feed) comprising said peptide. (paragraphs 0030, 0032).

Claim Objections
Claim 31 is objected to because it depends from a rejected claim.  Appropriate correction is required.

Conclusion
Claims 11-13, 16-20, and 30-36 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 16, 2021